DETAILED ACTION
Applicant’s 03/12/2021 and 10/01/2021 responses to the previous 08/03/2021 and 10/15/2020 Office actions have been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1, 32-36, 41, 42 and 44-50 as amended and/or filed on 10/01/2021.

This application is subject to a Double Patent rejection.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 06/05/2015 (20150605).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application of 15/173,451 filed on 06/03/2016 now U.S. PATENT NO. 10,421,462 which claims priority to PROVISIONAL APPLICATION NO. 62/171,923 filed on 06/05/2015 (“Parent Applications”).  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Election/Restrictions
Applicant’s election without traverse of Group I (claim 32) and Sub-Group IV (claims 51, 47 and 50) in the reply filed on 10/01/2021 is acknowledged. 

Applicant cancelled claims 37-40 and 43, accordingly claims 1, 32-36, 41, 42 and 44-50 are pending and have been examined below.

Response to Amendments/Arguments
Applicant’s 03/12/2021 amendments to the independent claims and arguments in support thereof with respect to the 35 USC 112 rejection of claim 1 as set forth in section 9 of the previous 10/15/2020 Office action have been fully considered and they are persuasive.  Therefore, the rejection has been withdrawn.  

Applicant’s 03/12/2021 amendments to the independent claims and arguments in support thereof with respect to the rejection of claim 1 as set forth in the previous 10/15/2020 Office action have been fully considered and they are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection in view of JP 2003335230 A to Kondo and DE112013000565T5 to Hitachi (Cite C1 in the 12/01/2021 IDS) is made as set forth below.

Applicant’s 03/12/2021 amendments to the independent claims and arguments in support thereof with respect to the Double Patent rejection of claim 1 as set forth in section 18 of the previous 10/15/2020 Office action have been fully considered and are they not persuasive.  Accordingly, the rejection has been sustained and expounded upon below.  

Claim Rejections - 35 USC § 112
Claims 1, 32-36, 41, 42 and 44-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 44 recite the limitation “the beginning”.  There is insufficient antecedent basis for this limitation in the claims.

Claim 48 recites the limitations:

 "the real time data" in the first actual limitation recitation after the preamble,

“”the beginning” of the particular period of time”
There is insufficient antecedent basis for these limitations in the claim.

Those claims not cited above are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 32-36, 42 and 44-46, 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003335230 A to Kondo in view of DE112013000565T5 to Hitachi (Cite C1 in the 12/01/2021 IDS).

Regarding claims 1, 44 and 48 Kondo teaches in for example, the figures below:

    PNG
    media_image1.png
    319
    543
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    173
    258
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    220
    282
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    301
    188
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    643
    481
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    378
    590
    media_image6.png
    Greyscale

And associated descriptive texts a method of controlling an operation of an electric vehicle C, an electric vehicle C and a non-transitory computer readable medium having instructions stored thereon that when executed cause at least one processor to in Fig. 4 above having a motor 12R/L in Fig. 1 above,
The electric vehicle comprising:
a motor 12R/L configured to drive at least one wheel of the vehicle; 
a main electrical power storage device, i.e. main battery 18 that stores power; 
a power supply operable to selectively transfer electrical power between the main electrical power storage device and the motor the method comprising: 
obtaining real-time data over a period of time from a power transmission system of the electric vehicle in Fig. 4 above and para [0047]:
“Next, the method for detecting the road surface gradient according to the present invention will be described. FIG. 4 schematically shows a state in which a vehicle C is traveling on a downhill road surface S having an inclination angle (road surface gradient) θ. In FIG. 4, the drive wheels of the vehicle C having the weight M generate the drive torque of T, and the vehicle C Is traveling at a vehicle speed change rate (vehicle acceleration) dV / dt. At this time, the load acting downward on the vehicle C along the downhill road surface S due to the gravity and the driving torque T of the driving wheels is”; 

sampling the real-time data at a particular sampling rate over a particular period of time in para [0054]:
“Hereinafter, the vehicle C shown in FIG. 4 described above is replaced with the electric vehicle 100, and based on FIGS. 1 and 6, drive motors 12R and 12L for driving the wheels of the electric vehicle 100. A method for detecting the road surface gradient θ during which the electric vehicle 100 is traveling will be described based on the change over time in the rotation speed. First, FIG.  As shown in step 605 of the above, using the rotation speed detecting devices 12R1 and 12L1 attached to the drive motors 12R and 12L, respectively, the drive motors 12R and 12L are used.  The number of revolutions n (per minute) is detected.”; 

for each sampling of the real time data during the particular period of time: 
comparing the sampled real-time data to reference data in Figures 5, 6 and 8 and paras [0053 and 55]:
“It is represented as Therefore, the road surface gradient θ becomes a function of the vehicle speed change rate dV / dt, and is shown in FIG. 5. In the above-described embodiment, the description has been given based on the state in which the vehicle C is traveling on the downhill road surface S, but even if the vehicle C is traveling on the uphill road surface, If M · dV / dt and h · T in Equation 3) are negative values, the road surface gradient can be detected in the same manner.

Next, at step 610, the rate of change in the rotational speed of the drive motors 12R and 12L (change in rotational speed over time) dn / dt is calculated from the detected rotational speeds n of the drive motors 12R and 12L. To do. Then, in step 615, the drive torque T generated by the drive motors 12R and 12L is detected from the rotation speed n of the drive motors 12R and 12L (relationship between the rotation speed n of the drive motors 12R and 12L and the drive torque T). Is shown in FIG. 8).”; 


“When calculating the road surface gradient θ from the rotational speed change rate dn / dt of the drive motors 12R and 12L of the electric vehicle 100 described above, the drive motors 12R and 12L are calculated.By setting the driving force (driving torque T) applied to the right rear wheel 11RR and the left rear wheel 11RL from L to 0, the road surface gradient θ is (4) θ = sin −1 (1 / g · dV / dt) (4)
It can be expressed simply as compared with the equation (3), the calculation error can be reduced, and the detection accuracy of the road surface gradient θ can be further improved.” (Emphasis added entoto).

Kondo does not appear to expressly disclose determining whether to increase a value of a counter initialized at the beginning of the particular period of time based on the determination of whether the electric vehicle is currently being subject to the load;
after the particular period of time has lapsed, comparing the value of the counter to a threshold value in para; and 
limiting an operational characteristic of the motor of the electric vehicle when the value of the counter is greater than the threshold value.

Hitachi teaches in for example the figures below:

    PNG
    media_image7.png
    610
    865
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    548
    576
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    588
    570
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    825
    387
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    570
    423
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    519
    501
    media_image12.png
    Greyscale

And associated descriptive texts including the ABSTRACT “A control device for a rotating electrical machine that can prevent the temperature of a rotor from rising excessively” by determining whether to increase a value of a counter (the Examiner understands a counter to connote the counting of the determination of whether step 101 is Yes or no because it was initialized at the beginning of a particular period of time, i.e. as shown by Figure 9, the time it takes to run the process of Figure 9, based on the determination of whether the electric vehicle is currently being subject to a load, such as during the time of a flat traveling time or at one uphill time in Figures 9 and 10 and para [0070]:
), when the running resistance is positive and the compensation torque is positive as at a flat traveling time or at one Uphill time, this is determined to be Yes (equalizing torque ≥ braking force request) in step S101, and the flow proceeds to step S103. In step S103, the braking force request calculated in step S02 becomes as the braking devices 7 selected to be transmitted braking force command.”; 

after the particular period of time has lapsed, comparing the value of the counter to a threshold value, i.e. yes or no in para:
“On the other hand, when the running resistance is negative as at a downhill time, the balance torque is also negative. Under the above circumstances, when (braking force request) <(equalizing torque) is satisfied, the effect of reducing the engine speed in the braking force request is larger. In this case, Yes (braking force request <equalizing torque) is determined in step S101, the flow proceeds to step S103, and the braking force request calculated in step S02 is referred to as the braking devices 7 selected to be transmitted braking force command. On the other hand, when (brake demand) ≥ (compensation torque) is satisfied, the effect of reducing the engine speed in the compensation torque (negative value) is larger. Thus, the flow proceeds to step S102, the compensation torque is selected, and the braking force command based on the compensation torque calculated in step S08 becomes the braking devices 7 transfer.”; and 

limiting an operational characteristic of the motor of the electric vehicle when the value of the counter is greater than the threshold value  of NO in Fig. 9 and para [0072]:
“When the flow advances from step S101 to step S102, the engine speed is decreased to the speed limit calculated in step S07. On the other hand, when the flow advances from step S103 to step S101, the engine speed is reduced to the speed lower than the speed limit. Consequently, the temperature of the magnet can be prevented 21 increases excessively.” (Emphasis added entoto).  


Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known method of limiting the speed of a motor/engine for the express benefit of preventing excessive temperature increases including while traveling uphill or downhill. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, limiting the operational characteristic such as the speed of the motor of the electric vehicle of Kondo would prevent it from excessive temperature increases. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hitachi to the prior art of Kondo as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 32 and the limitation the method of claim 1, wherein the real-time data includes real-time data indicative of a torque or a speed of the motor, and 

“In step S07, the speed limit unit calculates 38 within the second limit unit 36 the speed limit (speed limit Nmax) indicated by lines L201b to L203b in 18 is shown) for protecting the magnet 21 before the excessive temperature rise on the basis of the temperature of the magnet 21 that of the magnet temperature calculation unit 33 is entered. As in 18 That is, the rotational speed limit Nmax represents the engine revolution speed of a limit at which the magnet temperature exceeds the upper limit temperature even when the amount of engine torque is any value, and is determined according to the temperature and the heat generation of the magnet 21 certainly.

As described above, the heat generation of the magnet 21 determined substantially according to the engine torque and the engine speed. As in Fig. 4 However, it depends on the respective lines L21 to L24 in a range (range near engine speed = 0) in which the rotational speed is large, the amount of heat generation substantially from the engine speed. That is, in the region near motor torque = 0, the lines L21 to L24 each have a shape near a vertical line. Under the circumstance, in this embodiment, the line of the speed limit is approximated by the vertical line. Therefore, the rotational speed limit Nmax according to the temperature of the magnet 21 be calculated. The correspondence relationship between the temperature of the magnet 21 and the speed limit Nmax is stored in memory with which the control calculation unit 8th equipped, stored as a digital illustration. In step S07, the digital map is searched to calculate the rotational speed limit Nmax.”.  

Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known method of limiting the speed and torque of a motor/engine for the express benefit of preventing excessive temperature increases including while traveling uphill or downhill as taught by Hitachi. 



Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hitachi to the prior art of Kondo as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 33 and the limitation the method of claim 32, wherein the number of different torque or speed values are determined based on one or more reference curves see Hitachi Figures 4 and 5 above as well as the obviousness to combine of claim 32 above incorporated herein.  

Regarding claims 34 and 46 and the limitation further comprising: 
determining whether the electric vehicle was subject to the load over the particular period of time based on whether the value of the counter is greater than or equal to the threshold value based on the comparison see the rejection of claim 1 above wherein the threshold value is understood as anytime the count is YES.  

Regarding claim 35 and the limitation the method of claim 34, wherein determining whether the electric vehicle was subject to the load over the particular period of time includes determining whether the electric vehicle was climbing an inclined surface or traveling on a flat surface based on the comparison see Hitachi para [0070] “ a flat traveling time or at one Uphill time” in the rejection of corresponding parts of claim 1 above incorporated herein including the obviousness to combine Kondo and Hitachi for the express benefit of preventing the motor from overheating on a hill or flat surface.  

Regarding claim 36 and the limitation the method of claim 34, further comprising: when it is determined that the electric vehicle was subject to the load over the particular period of time, causing the electric vehicle to take an action,  Hitachi teaches causing the electric vehicle to take the action of reducing the speed lower that the speed limit in for example para [0072] “On the other hand, when the flow advances from step S103 to step S101, the engine speed is reduced to the speed lower than the speed limit. Consequently, the temperature of the magnet can be prevented 21 increases excessively.” and the rejection of corresponding parts of claim 1 above incorporated herein including the obviousness to combine Kondo and Hitachi for the express benefit of preventing the motor from overheating on a hill or flat surface.   

Regarding claim 42 and the limitation the method of claim 33, wherein the one or more reference curves are indicative of whether the electric vehicle carries one or more persons see the teachings of Hitachi Figures 4 and 5 wherein it is understood that the curves are 

Regarding claims 4 and 49 and the limitation wherein the real-time data includes real-time data indicative of a torque or a speed of the motor see the teachings of Kondo above as well as Hitachi, and 
the reference data includes a number of different torque or speed values indicative of different operating condition, and wherein the torque or speed values are determined based on one or more reference curves see the teachings of Hitachi in the rejection of corresponding parts of claim 44 above incorporated herein, including the obviousness to combine based on the teachings of Hitachi with regard to preventing temperature rises of the motor.  

Claims 41, 47 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003335230 A to Kondo in view of DE112013000565T5 to Hitachi (Cite C1 in the 12/01/2021 IDS) as applied to the claims above and further in view of US 20150166045 A1 to Chen; Liqiang et al. (Chen).

Regarding claims 41, 47 and 50 and the limitations wherein causing the electric vehicle to take the action includes one or more of: 
govern a maximum torque output of motor see the teachings of Hitachi Figure 5, lines L201a and paras [0060-61] above; 
limiting a voltage supplied to the motor see Hitachi paras [0028] and [0046]:
transmits a command to the inverter power supply 3 such that the magnitude (absolute value) of the engine torque becomes equal to or less than the second torque limit to the heat generation of the magnet 21 to suppress.”; 

limiting an acceleration of the electric vehicle see Hitachi para [0051]:
“In step S01, a torque request of the engine becomes 2 in the torque request calculating unit 30 based on a vehicle speed determined by the vehicle speed sensor 9 is input, and an accelerator pedal opening signal from the accelerator pedal sensor 9 is input (signal corresponding to the amount of depression of an accelerator pedal) is calculated. In particular, since the accelerator pedal opening degree of the accelerator pedal is proportional to an output request to the vehicle, the accelerator opening degree is converted into the output request. Then, the output request is divided by the vehicle speed to a drive force request of the vehicle, that is, the torque request of the engine 2 , to calculate”; -3- 153804990.1Application No.: 16/578,543Docket No.: 115282-8047.USO2 Response to Office Action dated August 3, 2021 

Or limiting a current supplied to the motor see Hitachi para [0030]:
“Regarding 1 includes the tax calculation unit 8th a CPU and a memory and executes an engine control program, which will be described later, about the engine 2 and the braking devices 7 to control. The tax calculation unit 8th transmits a command to the inverter power supply 3 to give an amplitude of a current to the motor 2 is supplied, or to change a frequency of an alternating current. Consequently, the tax calculation unit 8th a torque coming from the engine 2 is generated, or regenerative power, in the battery 1 is loaded, change. The tax calculation unit 8th Also transmits a command (braking force command to be described later) for changing the frictional forces, their generation in the drive wheels 6 is allowed, to the braking devices 7 to the through the braking devices 7 to change generated braking forces.”

And the obviousness to combine set forth in the rejection of claims 1, 44 and 48 above incorporated herein.

The combination of Kondo and Hitachi above does not appear to expressly disclose adjusting a temperature of a battery powering the motor.  

Chen teaches a battery management device and power system of an electric vehicle that monitors the temperature of the vehicle batteries and causes the electric vehicle to take an action that includes adjusting a temperature of a battery powering a motor of the electric vehicle when it is determined that the vehicle is running an uphill procedure in for example, paras:
“[0112] (6) The driver judges whether a running uphill procedure or an urgent acceleration procedure is required. In the EV mode, the driver can control a HEV button to achieve the power required by the running uphill procedure or the urgent acceleration procedure. Since the power is mainly provided by the engine, the battery heater does not need to be turned off. If the HEV button is not pressed, the battery management device judges whether the hybrid electric vehicle is in the running uphill procedure or the urgent acceleration procedure according to the throttle depth change rate and the current speed of the hybrid electric vehicle, if yes, the battery management device stops supplying power to the battery heater and the battery heater stops heating the battery group, and the battery management device controls the battery heater to heat the battery group again until the running uphill procedure or the urgent acceleration procedure is finished. In the HEV mode, the battery management device is capable of judging whether the running uphill procedure or the urgent acceleration procedure is required according to the throttle depth change rate and the current speed of the hybrid electric vehicle, if yes, the battery management device controls the output power. Because the output power is mainly provided by the engine, the battery heater does not need to be turned off. If the battery heater needs to be turned off, the switch of the heating controller is switched off. After the running uphill procedure or the urgent acceleration procedure is finished, if the temperature of the battery group still does not reach a preset temperature, then the switch of the battery heater is switched on.
[0113] (7) The battery management device keeps on detecting the temperature and the heating time of the battery group. The battery management device detects whether the temperature of any single battery in the battery group is higher than the second heating threshold (for example, the second heating threshold may be about 10.degree. C. to about 20.degree. C.). If yes, the battery heater stops working, the battery management device adjusts the SOC, and the hybrid electric vehicle runs normally; and if no, the battery heater continues heating the battery group. The battery management device judges whether the 

Accordingly, the prior art references teach all of the claimed elements were known elements in the art of electric vehicle Battery management.

The combination of the known elements is achieved by a known method of maintaining the temperature of batteries in an electric vehicle during low ambient temperatures to increase battery capacity as taught by Chen para:
“[0003] With the development of the science and technology, new energy vehicles, especially pure electric vehicles and hybrid electric vehicles, gradually enter into ordinary families as a means of transportation. The performance requirement, especially the comfort requirement of a user for the vehicle, is higher and higher, which requires that the vehicle must adapt to different operating requirements. But currently most pure electric vehicles and hybrid electric vehicles cannot satisfy such requirements. Especially in winter, the temperature is low so that the capability of a battery, no matter the discharge capability or the battery capacity, may be decreased or the battery cannot even be used. Specifically, the work temperature of the battery especially lithium ion battery is generally within a range from -20.degree. C. to 55.degree. C., and the battery is not allowed to be charged at a low temperature. Under a low temperature condition, the battery in the electric vehicle may have the following problems. (1) The lithium ions may be deposited easily at the negative electrode and lose the electrical activity at the low temperature, and therefore, if the battery in the electric vehicle is usually used at the low temperature, the life of the battery may be shortened and a safety problem may be caused accordingly. (2) When the lithium ion battery is charged at the low temperature, the lithium ions may be deposited easily at the negative electrode to become dead ions and thus the capacity of the battery may be decreased. Moreover, the deposited ions grow larger and larger during the continuous use, thus leading to a potential danger such as an internal short circuit. (3) The discharge capability of the battery is limited at the low temperature. All of the problems listed above may be not 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the batteries of Kondo would be temperature controlled as taught by Chen to reach their maximum capacity for climbing up a hill. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Chen to the prior art combination of Kondo and Hitachi as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 32-36, 41, 42 and 44-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,421,462. 


Claims of the instant Application
Claims of Patent 10,421,462
1, 44, 45 and 48
1, 2, 3, 4
32
2
33
1
34
5
35
6
36
10
41
5, 7, 12
42
22
46
4
47
20
49
1, 28, 29
50
16


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220121                                                                                                                                                                                                      


/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665